Case: 14-60714       Document: 00513168130         Page: 1     Date Filed: 08/25/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                     FILED
                                                                                 August 25, 2015
                                     No. 14-60714
                                   Summary Calendar                               Lyle W. Cayce
                                                                                       Clerk


GUADALUPE LORENZO RAMOS, also known as Lorenzo Ramos,

                                                  Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A075 365 877


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Guadalupe Lorenzo Ramos, a native and citizen of Mexico, seeks review
of an order of the Board of Immigration Appeals (BIA), which dismissed his
appeal from the immigration judge’s (IJ) order denying his 2014 motion to
reopen his 2005 removal proceedings.              Lorenzo contends he is entitled to
equitable tolling of the limitations period that applies to motions to reopen due
to his counsel’s ineffectiveness.         In that regard, he asserts counsel was


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-60714     Document: 00513168130     Page: 2   Date Filed: 08/25/2015


                                  No. 14-60714

ineffective in failing to properly advise him of the law regarding his application
for adjustment of status.
      Lorenzo does not challenge the BIA’s refusal to consider his equitable-
tolling contention because he failed to raise it before the IJ. See, e.g., Eduard
v. Ashcroft, 379 F.3d 182, 195 & n.14 (5th Cir. 2004) (The BIA need not consider
an issue raised for the first time on appeal). Nor does he challenge the BIA’s
alternative ruling that, even if it did consider that contention, he failed to
exercise due diligence. Accordingly, Lorenzo has abandoned his challenge to
these issues. See, e.g., Brinkmann v. Dall. Cnty. Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987) (stating claims not pressed on appeal are deemed
abandoned).
      DENIED.




                                        2